               Case 4:21-cr-00332-HSG Document 26 Filed 08/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. 21-MJ-70319-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
15      v.                                            )   ACT AND FEDERAL RULE OF CRIMINAL
                                                      )   PROCEDURE 5.1(c) AND (d)
16   JOSE OCHOA GUTIERREZ,                            )
                                                      )
17           Defendant.                               )
                                                      )
18

19           A status conference in this matter is scheduled for August 26, 2021. Counsel for the United
20 States and counsel for the defendant, Jose Ochoa Gutierrez, jointly stipulate and request that the that the

21 status conference be continued to August 27, 2021 at 1:00 pm before Magistrate Virginia K. DeMarchi

22 and time be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act

23 from August 26, 2021 to August 27, 2021.

24           The government and counsel for the defendant have agreed that time be excluded under Federal
25 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

26 prepare. For these reasons, the parties stipulate and agree that excluding time until August 27, 2021,

27 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                 1
              Case 4:21-cr-00332-HSG Document 26 Filed 08/26/21 Page 2 of 3




 1 (d). The parties further stipulate and agree that the ends of justice served by excluding time from

 2 August 26, 2021 to August 27, 2021, from computation under the Speedy Trial Act and Federal Rule of

 3 Criminal Procedure 5.1(c) and (d) outweigh the best interests of the public and the defendant in a speedy

 4 trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation, request, and proposed order.

 7

 8          IT IS SO STIPULATED.

 9

10 DATED: August 26, 2021                                         /s/ Molly K. Priedeman
                                                                 MOLLY K. PRIEDEMAN
11                                                               Assistant United States Attorney
12

13 DATED: August 26, 2021                                           /s/ Miranda Kane
                                                                 MIRANDA KANE
14                                                               Attorney for the Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                 2
              Case 4:21-cr-00332-HSG Document 26 Filed 08/26/21 Page 3 of 3




 1                                           PROPOSED ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from August 26, 2021 to August 27, 2021, would unreasonably deny defense

 4 counsel and the defendant the reasonable time necessary for effective preparation and continuity of

 5 counsel, taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court

 6 further finds that the ends of justice served by excluding the time from August 26, 2021 to August 27,

 7 2021, from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and

 8 (d) outweighs the best interests of the public and the defendant in a speedy trial. Therefore, and with the

 9 consent of the parties, IT IS HEREBY ORDERED that the time from August 26, 2021 to August 27,

10 2021, shall be excluded from computation under the Speedy Trial Act and Federal Rule of Criminal

11 Procedure 5.1(c) and (d) and the status conference shall be continued to August 27, 2021 at 1:00 pm

12 before Magistrate Judge Virginia K. DeMarchi. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d).

13

14          IT IS SO ORDERED.

15

16 DATED:___________________
          August 25, 2021                                _____________________________________
                                                         THE HONORABLE VIRGINIA DEMARCHI
17
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                 3
